CAUSE NOS.01-13-00415-CR; 01-13-00416-CR; 01-13-00417-CR



              IN THE TEXAS COURT OF APPEALS                          JN- ^s

                 FIRST JUDICIAL DISTRICT                       c^/s   '0/5
                      HOUSTON, TEXAS                         Cte%. J/J^'%


                    JAVIER NOEL CAMPOS
                    Appellant

                           VS.

                    THE STATE OF TEXAS
                    Appellee



              APPELLANT'S SUPPLEMENTAL BRIEF




On remand from the Texas Court of Criminal Appeals in Nos.
           PD-0054-15; PD-0055-15; PD-0056-15
 From the 184th District Court of Harris County , Texas
         in Trial Nos. 1308988; 1328806; 1328807
            Honorable Jan Krocker , Presiding




                                JAVIER NOEL CAMPOS
                                Appellant , pro se
                                TDCJ # 1854678
                                MARK STILES UNIT
                                3060 FM 3514
                                Beaumont , Texas 77705
                           IDENTITY-. OF -PARTIES

Javier Noel Campos - Appellant

TRIAL ATTORNEYS

Greg Houl.ton - Attorney for State
1201 Franklin , Ste. 600
Houston , Texas 77002

Diana Olvera - Attorney for Appellant
Daniel Lacayo,Jr. - Attorney for Appellant
Harris County Public Defender's Office
1201 Franklin , 13th floor
Houston , Texas 77002

APPELLATE ATTORNEYS

Harris County District Attorney's Office
Appellate Division
1201 Franklin , Ste. 600
Houston , Texas 77002

Wayne T. Hill - Attorney for appellant
4615 Southwest Freeway , Ste. 600
Houston , Texas 77027

Honorable Jan Krocker - Trial Judge
184th District Court
Harris County Criminal Justice Center
1201 Frhklin Street , 17th floor
Houston , Texas 77002
                          TABLE ..OF CONTENTS


                                                 Page


IDENTITY OF PARTIES                              i

TABLE OF CONTENTS                                ii

INDEX OF AUTHORITIES                            iii

STATEMENT OF THE CASE                            1


STATEMENT OF PROCEDURAL HISTORY                  1

STATEMENT REGARDING ORAL ARGUMENTS               1

STATEMENT OF THE FACTS                           1

POINT OF ERROR #1                               2-4

PRAYER FOR RELIEF                                4

CERTIFICATE OF SERVICE                           5

INMATE OATH/DECLARATION                         5




                                  ii
                         INDEX,OF.AUTHORITIES

Cases                                                          Page


Meadows V. State, 455 S.W.3d 166, 169 (Tex. Grim. App. 2015)
                                                               3


Miller V. State, 196 S.W.3d 256 (Tex. App.-Fort Worth 2006, pet. ref'd)
                                                                   3


Theus y. State, 845 S.W.2d 874 (Tex. Crim. App. 1992)




Statues



Teas Rules of Evidence 609                                     2,3




                                 in
                        STATEMENT.OF THE,CASES


    Appellant was tried and convicted in one trial on three seperate

accounts of aggravated sexual assaults of a child in Cause Nos. 1308988

(CR-1-26); 1328806 (CR-1-10); and 1328807 (CR-1-10). Appellant was found

guilty and sentenced to sixty-eight(68) years in the Texas Department of

Criminal Justice Institutional Divisions. The Court granted State's Motion

to Cumulate Appellant's Sentences. Appellant gave timely notice of appeal.


                   STATEMENT,OF PROCEDURAL.HISTORY

    The First Court of Appeals affirmed Appellant's appeal and issued

it's memorandum opinion on January 13, 2015. Appellant filed a Motion

for Rehearing and a Motion for En Banc Reconsideration on Febuary 2, 2015.

Both Motions were denied on Febuary 19, 2015. Appellant filed a Petition

for Discretionary Review with the Texas Court of Criminal Appeals on

April 22, 2015. The Court of Criminal Appeals rendered it's decision

on July 29, 2015 and remanded the case back to the Court of Appeals First

Judicial District for further analysis. The deadline for filing a supplem

ental brief is October 1, 2015. Appellant filed an extension of time to

file a Supplemental Brief on September 16, 2015.


                  STATEMENT.REGARDING- ORAL.ARGUMENTS

    Appellant requests oral argument. Oral arguments will benefit this

Court during it's decisional process.


                        STATEMENT OF THE.FACTS


    For the sake of convenience and simplicity, please incorporate

Appellant's statement of facts from original brief pages 1-21 as if here.


                                  1
                      POINT..OF ERROR NUMBER. ONE

THE TRIAL COURT ERRORED WHEN IT ALLOWED THE STATE TO CROSS EXAMINE APPELL

ANT CONCERNING A CONVICTION WHICH WAS MORE THAN TEN YEARS OLD.

(It should be noted that point of error number one on this supplemental
 brief correspondes to point of error number nine from the original brief)

                          Statement Of Facts

    Appellant filed a Motion To Testify Free of Impeachment by Prior

Convictions. One of the prior convictions under review by the Trial Court

was a 1992 felony conviction for aggravated assault. Appellant's counsel

noted that this conviction was more than ten (10) years old, claiming

that it was substantially more prejudicial due to the age of     the convict

ion. (R-VI-72) In it's efforts to introduce evidence of Appellant's 1992

aggravated assault conviction, the State relied upon "tacking" a 2006

misdemeanor assault oh a family member (not a female). (R-VI-69)

Appellant's counsel objected, noting that this misdemeanor was not class

ified as a crime involving moral turpitude and therefore not admissible.

(R-VI-69) The Trial Court commented that she assumed Appellant would

have been off parole in 1997 on the 1992 case. The Court went on to say

that due to a 2006 conviction, she would use "tacking" to bring the 1992

conviction within the ten year rule envisioned by the rule 609 of the

Texas Rules of Evidence. Appellant was cross-examined concerning the

1992 aggravated assault case. (R-VI-98)

                      ARGUMENTS AND AUTHORITIES

    In the unambiguous plain language , Rule 609(a) provides that witness

credibility may be attacked by admitting evidence that the witness prev-

iosly has been convicted of a felony or crime of moral turpitude if the

Trial Court determines that the probative value of admitting the evidence
simply outweighs It's prejudicial effect. In equally unambiguous plain

language, Rule 609(b) limits Rule 609(a) by providing that evidence of a

prior conviction is inadmissible if more than ten years has elapsed since

the latter of the date of the conviction or release of the witness from

the confinement imposed for that conviction unless the Court determines

in the interest of justice, that the probative value of the conviction

supported by specific facts and circumstnces substantially outweighs it's

prejudicial effect.

     Whether to admit remote convictions lies within the Trial Court's

discretion.   Theus v. State, 845 S.W.2d 874 (Tex. Crim. App. 1992)

If the Trial Court's decision falls outside the "zone of reasonable


disagreement" It has abused it's discretion. Theus and Miller V. State,

196 S.W.3d 256 (Tex. App-Fort Worth 2006 , pet. ref'd)

     The issue of applying the common law "tacking" doctrine under Texas

Rule of Evidence 609(a)(b) was addressed by the Texas Court of Criminal

Appeals in Meadows V. State, 455 S.W.3d 166,169 (Tex. Crim. App. 2015)

     In Meadows, the Court stated that "the Court of Appeals committed

error by engrafting onto Texas Rule Of Evidence 609(b) the common law

doctrine known as "tacking" to treat convictions older than ten(10) years

old as though they were more recent than ten(10) years although there is

no   provision contained in Rule 609 to allow such result." (Id at 1. ftnt)

     In the instant case, appellant submits that if the 2006 misdemeanor

assault (hot against a woman) Is not classified as a crime involving

moral turpitude and doesn't substantially outweigh its prejudicial effect,

then Its use to "tack" back to the 1992 aggravated assault was error.

MeadowjB, supra

Therefore, the Trial Court could not permissibly allow the State to use


                                   3-
his 2006 misdemeanor assault conviction to "tack" onto his 1992 aggravated

assault conviction and for this, the case should be sent back to the Trial

Court for further proceedings.


                                 PRAYER


    WHEREFORE, PREMISES CONCIDERED, Appellant prays that the Court review

the remaining point of error raised herein and find, as a matter of law,

that the error has merit and that the Court grant relief as It deems

necessary.




                                       RESPECTFULLY^SUBMITTED,

                                               uXc~Y><
                                       Javier Noel Campos
                                       Appellant, pro se
                                       TDCJ # 1854678
                                       Mark Stiles Unit
                                       3060 FM 3514
                                       Beaumont , Texas 77705




                                  4.
                        CERTIFICATE OF SERVICE



    A true and correct copy of Appellant's Supplemental Brief has been

served to the Harris County District Attorney's Office-Appellate Division

1201 Franklin , Ste.600, 6th floor, Houston , Texas 77002.

    Signed on this^^T^ay of ^k^tg^ibgE 2015-

                                                      ^ya,
                                       Javier Noel Campos
                                       Appellant , pro se




                       INMATE OATH/.DECLARATION



    I , Javier Noel Campos , being presently incarerated in the Mark

Stiles Unit of the Texas Department of Criminal Justice in Beaumont,

Texas , Jefferson County, Texas , do verify and declare under penality

of perjury that the foregoing statements are true and correct.

   Executed on this 33rdday of ^^MKPpgQIS.




                                  5.
                                                                            FILED IN
                                                                  1STCOURT OF APPEALS
                                                                    HOUSTON, TEXAS

                          September J3, 2015                        SEP 2 5 2015
Christopher A. Prihe                                                    TORHEBA^PRINE
                                                                 CHRISTOI

Clerk                                                           CLERK
First Court Of Appeals
301 Fannin Street
Houston , Texas 77002


RE: Javier Noel Campos VS. The State Of Texas
    Cause Nos. 01-13-00415-CR; 01-13-00416-CR; 01-13-00417-CR



    Dear Clerk:


    Please find enclosed, petitioner's pro se Supplemental Brief. Please

file it and bring it to the attention of the Court.

    I also ask that you notify me if and when respdent files a counter

brief and of the judgement of same said cause by the Court.

    In addition , please date stamp this letter or in the alternative ,

send a copy of same said brief date stamped back to me at the address

listed below. Thank you in advance for all your time and attention to

this matter and I anticipate hearing from you-




                                    RESPECTFULLY ^SUBMITTED,




                                    Javier Noel Campos
                                    Aopellant , pro se
                                    TDCJ # 1854678
                                    Mark stiles Unit
                                    3060 FM 3514
                                    Beaumont , Texas 77705
~JA\/X£h{ C/imPos
iO(bC> P/^ 35/y
SE*U/MCW77^»fS 7770S
                                 RECEIVED
                       FIRST COURT OF APPEALS
                           HOUSTON, TEXAS
                            SEP 2 5 2015
                        CHRISTOPHER A. PRINE
                       ICLERK,
                                                c£